DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant argues (1) Dadoosh does not disclose any plate assembly but rather a tube; (2) there is no reason nor motivation to employ the non-curved and no arched folding of a luggage box carrying device into the required C-shaped and arc folding scooter of Dadoosh; (3) the alleged assembly (21,22) in Oporto does not disclose any plate assembly but rather a tube 21 and a sleeve 22; (4) there is no motivation to have a telescoping feature of the C-shaped arcuate beam 101 of Dadoosh because Dadoosh does not provide or state any need for such telescoping feature of the C-shaped arcuate beam 101; (5) the Examiner has failed to show what parts in Dadoosh would have been obvious to be modified with Oporto’s which structure, and thus failed to show a predictable result of Dadoosh and Oporto’s combination; (6) the Examiner fails to show why would one of ordinary skill in the art take structures from Yeo, Schreuder, Peterson, and Huang into Dadoosh and Oporto, and the Examiner further fails to explain how Yeo, Schreuder, Peterson, and Huang’s structures are being placed into Dadoosh and Oporto’s scooter structure with predictable results; (7) Oporto is a non-analogous art; (8) the modification of Dadoosh by the Examiner with Oporto would be an unsatisfactory modification of Dadoosh’s intended purpose of folding the scooter; (9) Yeo’s front fork assembly [Yeo, Fig. 9A] is substantially differs from Dadoosh’s front fork assembly and incorporating Yeo’s front suspension assembly into Dadoosh’s front fork assembly would cause the Dadoosh’s scooter to no longer be able to fold like Dadoosh’s Fig. 3C; (10) incorporating Schreuder’s gooseneck [Schreuder, Fig. 4A] into Dadoosh would cause Dadoosh’s scooter to no longer fold as intended; (11) incorporating Peterson’s “wheel comprises a solid tire having at least one groove, two outside wheel plates, standoff nuts, an inner flanged ball bearing spacer, an inner outside wheel plate spacer, a flanged ball bearing and screws; wherein the two outside wheel plates in the at least one groove to the standoff nuts and the inner flanged ball bearing spacer and the inner outside wheel plate spacer are attached together” into Dadoosh would just completely change Dadoosh’s wheel structure and affect Dadoosh’s folding mechanism; (12) Huang’s upper steering knuckle plates and screws into Dadoosh would destroy Dadoosh’s folding function of the C-shape member; (13) the Examiners proposed modification of Dadoosh with Oporto would change the principle operation of Dadoosh’s scooter design and folding operation and also require substantial reconstruction and redesign of Dadoosh’s C shaped arc members; (14) the Examiner has peeked into the disclosure of the instant invention to propose such modifications from Dadoosh, Oporto, Yeo, Schreuder, Peterson, and Huang, which is impermissible hindsight; (15) Oporto also teaches away from the claimed invention because Oporto uses another completely different approach of scooter design; (16) Peterson et al., does not disclose a nut (54) is not a standoff nut because the nut (54) does not meet the well-known definition of a standoff nut which is “a threaded fastener used to hold two parts a set distance apart”; (17) Peterson et al. disclose ball bearing (48) but not a flanged ball bearing since there 1s no flange on ball bearing (48); (18) Examiner has equated the single element (30) in Peterson et al. as meeting Applicant’s two separate elements of an outside wheel plate and an inner outside wheel plate spacer, Examiner cannot use same structure to disclose separate claimed elements.  
In response to (1), Dadoosh’s structure of a hollow rectangular shape (as opposed to tube as Applicant argues) can fairly understood as a plate assembly.
In response to (2), Oporte explicitly states having the telescoping structure allows the “pull rod can extend freely, which can be located at any position, and very stable”.  MTD paragraph 13.  This allows for different sizes of operators.  
In response to (3), Oporte shows a rectangular plate (fig. 6) which meets the limitation of plate assembly.   
In response to (4), Applicant appears to argue the combination is improper because the base reference does not describe a need for it.  From this logic, there could never be a 103 rejection made unless the base reference noted explicit deficiencies in its invention.  Oporte notes a motivation in MTD paragraph 13.
In response to (5), one of ordinary skill in the art of scooters would understand to how to implement a telescoping feature in a scooter assembly.
In response to (6), the action clearly shows the motivation and references for each claim rejection.
In response to (7), Oporto is classified in B62K15/00 (Collapsible or foldable cycles).  Dadoosh is classified in B62K15/006 (the frame being foldable), a subclass of B62K15/00 and clearly analogous art.
In response to (8), it’s unclear how the modification would be unsatisfactory as having a telescopic structure would still be able to telescope into element 101 in Dadoosh.
In response to (9), it’s unclear how the modification would be unsatisfactory as having a telescopic structure would still be able to telescope into element 101 in Dadoosh.
In response to (10), it’s unclear how the modification would be unsatisfactory as having a telescopic structure would still be able to telescope into element 101 in Dadoosh.
In response to (11), it’s unclear how the modification to the wheels in Dadoosh would be unsatisfactory as having a telescopic structure would still be able to telescope into element 101 in Dadoosh.
In response to (12),  Huang’s employs removable screws with the upper steering knuckle plates and screws into Dadoosh that would not destroy Dadoosh’s folding function; 
In response to (13), see above notes of reasonableness of Dadoosh with Oporto combination. 
In response to (14), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to (15), there is nothing in Oporto that teaches away from the claimed invention.
In response to (16-18), the noted elements are clearly discussed in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dadoosh et al. (US 2015/0321722) in view of Oporte (CN 102763964 A; Machine Translation of Description ‘MTD’).
With respect to claim 1, Dadoosh et al. discloses an electric scooter (10), comprising a main body assembly (101), a front fork assembly (107) located at a front end of the main body assembly (101), a rear fork assembly (106) located at a rear end of the main body assembly (101), an assembly (102) located on top of the front fork assembly (107) and a handlebar assembly (109) located on top of the assembly (102).  Dadoosh et al. is silent regarding the assembly on top of the front fork assembly being a telescoping plate.  Oporte teaches of the assembly (21, 22) on top of the front fork assembly being a telescoping plate (figs. 1, 6).  (Figs. 1-6, MTD paragraphs 4-18.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Oporte into the invention of Dadoosh et al. in order to have the plate assembly extend freely, can be located at any position, and be very stable.  (MTD Paragraph 13.)  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dadoosh et al. and Oporte, as applied to claim 1 above, and further in view of Yeo et al. (US 6,923,459) and Schreuder et al. (US 2015/0084312).
With respect to claim 3, Dadoosh et al., as modified, discloses the front fork assembly comprises a front wheel assembly (105; fig. 1A) located at a front of the front fork assembly (107) but is silent regarding a front suspension assembly, located in a middle of the front fork assembly, and a gooseneck assembly located at a rear of the front fork assembly.  Yeo et al. teaches of a front suspension assembly (190, 191), located in a middle of the front fork assembly (fig. 12).  (Figs. 5-12, col. 4, lines 22-67, col. 5, col. 6, lines 1-54.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yeo et al. into the invention of Dadoosh et al., as modified, in order to absorb impacts.  (Col. 5, lines 47-57.)  Schreuder et al. teaches of a gooseneck assembly (42) located at a rear of the front fork assembly (fig. 4A).  (Figs. 1-8, paragraphs 32-61.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Schreuder et al. into the invention of Dadoosh et al. in order to stabilize the steering bar.  (Paragraph 38.)  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dadoosh et al., Oporte, Yeo et al. and Schreuder et al., as applied to claims 1 and 3 above, and further in view of Peterson et al. (US 5,470,086).
With respect to claims 4-5, Dadoosh et al., as modified, discloses a front wheel (105) is silent regarding the details of the front wheel. Peterson et al. teaches of wheel (16) comprises a solid tire having at least one groove (20), two outside wheel plates (30), standoff nuts (54), an inner flanged ball bearing spacer (58), an inner outside wheel plate spacer (34), a flanged ball bearing (44) and screws (52); wherein the two outside wheel plates (30) in the at least one groove (20) to the standoff nuts (54) and the inner flanged ball bearing spacer (58) and the inner outside wheel plate spacer (34) are attached together (fig. 4).  (Figs. 4-5, col. 3, lines 40-37, cols. 4-6.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Peterson et al. into the invention of Dadoosh et al. in order to eliminate relative movement between the tire and the wheel hub.  (Abstract.)  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dadoosh et al., Oporte, Yeo et al. and Schreuder et al., as applied to claims 1 and 3 above, and further in view of Huang (US 8,292,018).
With respect to claims 8-9, Dadoosh et al., as modified, is silent regarding the details to the gooseneck assembly.  Schreuder et al. teaches of the gooseneck assembly comprises outer gooseneck plates (42, 52), an upper headset housing (21), an upper steering knuckle (23), wherein the gooseneck assembly has two headset ball bearings (26) located inside the upper headset housing (21).  (Figs. 1-8, paragraphs 32-61.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Schreuder et al. into the invention of Dadoosh et al. in order to stabilize the steering bar.  (Paragraph 38.)  Huang teaches of upper steering knuckle plates (41, 42) and screws (fig. 1).  (Figs. 1-9, cols. 3-4, col. 5, lines 1-37.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Huang into the invention of Dadoosh et al. so that the structure is more stable thereby, the driving safety can be ensured and more comfort is provided to users.  (Col. 1, lines 56-58.)

Allowable Subject Matter
Claim 7 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614